 1
 2
 3                                                       JS-6
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
     WAEL SALIM ELHALWANI, an                  )   Case No.: 8:19−cv−00495−JVS−JDEx
11   individual,                               )   Honorable James V. Selna
12                                             )
                Plaintiff,                     )   JUDGMENT AND PERMANENT
13        vs.                                  )   INJUNCTION AGAINST ZIAD
14                                             )   BOURJI
     ZIAD BOURJI, an individual;               )
15
     WANNA INVESTMENTS II, INC., a             )
16   Florida corporation; TONY WANNA,          )
17   an individual; GLORY                      )
     ENTERTAINMENT LLC, an Oregon              )
18   limited liability company; BELAL AL-      )
19   KHATIB, an individual; and DOES 1-        )
     10, inclusive,                            )
20
                                               )
21                                             )
22
                Defendants.                    )
                                               )
23                                             )
24                                             )
                                               )
25                                             )
26                                             )
27
28



                                               -1-
                       Judgment and Permanent Injunction Against Ziad Bourji
 1         This matter is before the Court upon Plaintiff Wael Salim Elhalwani’s
 2   (“Plaintiff”) Renewed Motion for Entry of Default Judgment and Issuance of
 3   Permanent Injunction Against Defendant Ziad Bourji (“Bourji”) pursuant to
 4   Federal Rule of Civil Procedure 55. The Court, having considered the Clerk’s
 5   Entry of Default entered against Bourji on April 26, 2019, Plaintiff’s Notice of
 6   Motion and Renewed Motion for Entry of Default Judgment and Issuance of
 7   Permanent Injunction and supporting papers, any and all moving and responding
 8   papers filed by the parties, and with good cause appearing,
 9         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
10         1.     This Court has jurisdiction over the parties to this Judgment and
11   Injunction and has jurisdiction over the subject matter hereof pursuant to 28 U.S.C.
12   § 1332.
13         2.     Plaintiff and Bourji entered into a valid and enforceable written
14   exclusive entertainment contract (“Agreement”) as alleged in and attached to
15   Plaintiff’s First Amended Complaint (“FAC”).
16         3.     Bourji breached the Agreement as set forth in Plaintiff’s First Claim
17   for Relief of the FAC.
18         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
19   Defendant Bourji is hereby permanently enjoined from engaging in, committing, or
20   performing, directly or indirectly, any and all of the following conduct:
21         A.     Performing any artistic work of any kind, including singing, acting,
22   song-writing, or other performances in films, at concerts, weddings, or any other
23   occasions, without Plaintiff's written consent;
24         B.     Performing any songs for the benefit of anyone else other than
25   Plaintiff, without Plaintiff’s written consent;
26         C.     Entering into any other agreement with anyone else that violates or
27   conflicts with the rights given to Plaintiff under the Agreement.
28



                                                 -2-
                         Judgment and Permanent Injunction Against Ziad Bourji
 1           D.   Soliciting, assisting, aiding or abetting any other person or business
 2   entity in engaging in or perform any of the activities referred to in paragraphs “A”,
 3   “B”, and “C” herein above.
 4           IT IS FURTHER ORDERED that violations of this Injunction shall
 5   subject Defendant Bourji and all other persons bound by this Injunction to all
 6   applicable penalties, including contempt of Court.
 7           IT IS FURTHER ORDERED that this Injunction shall be deemed to have
 8   been served upon the Defendants and each of them at the time of its execution by
 9   the Court.
10           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
11   judgment is hereby entered in favor of Plaintiff and against Defendant Bourji for
12   damages in the amount of $500,000 for breaching the Agreement.
13           IT IS FURTHER ORDERED that the Permanent Injunction shall become
14   effective as of its date of entry by the Court and shall remain in effect until July 9,
15   2025.
16           IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this
17   action to entertain such further proceedings and to enter such further orders as may
18   be necessary or appropriate to implement and enforce the provisions of this
19   Judgment and Permanent Injunction.
20           IT IS SO ORDERED.
21
22   DATED: March 12, 2020                     ____________________________
23                                                  Honorable James V. Selna
                                                    United States District Court Judge
24
25
26
27
28



                                                 -3-
                         Judgment and Permanent Injunction Against Ziad Bourji
